DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 With respect to claim 1, claim is indefinite because they are drafted in such a way that it is not clear whether it is drawn to the sub-combination of a grinder accessory or to the combination of a grinder accessory and a pump. For example, only, and with reference to claim 1, lines 1 and 2 thereof recite “a grinder accessory for use with pump…”, indicating that what is claimed is the sub-combination of a grinder accessory. On the other hand, portions of the claim recite limitations on the pump or limitations that are dependent on the pump (note the limitations in last 5 lines of the claim. These elements indicate that perhaps the applicant’s intention is to claim the pump in combination with the grinder accessory. All of the independent claims rejected under the aforementioned grounds contain the same defects. In this office action it is presumed that the claims are drawn to the combination of the grinder accessory and the pump.
Claim 20 is indefinite because it is not clear what the word “generally” is intended to encompass. This terminology is repeated throughout the claims.
The noted examples of indefiniteness notwithstanding, the Prior Art of record does not appear to show a combination of the grinder accessory and the pump having all of the elements of the claim 1. Accordingly, a claim having the same scope as claim 1, if presented for examination in response to this Office Action, would be considered to avoid the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references are directed to a grinder pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725